Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               June 01, 2020

The Court of Appeals hereby passes the following order:

A20A1484. VINCENT T. WRIGHT v. PROFORCE STAFFING, INC.

      In this direct appeal, Vincent T. Wright seeks review of the superior court’s
order affirming a decision of the State Board of Workers’ Compensation. However,
an appeal from a decision of the superior court reviewing a decision of the State
Board of Workers’ Compensation must be brought by application for discretionary
appeal. See OCGA § 5-6-35 (a) (1); Adivari v. Sears, Roebuck & Co., 221 Ga. App.
279, 279 (471 SE2d 59) (1996). Because Wright failed to follow the proper appellate
procedure, his appeal is hereby DISMISSED for lack of jurisdiction. See Adivari, 221
Ga. App. at 279.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       06/01/2020
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.